Citation Nr: 1046010	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  02-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to December 1971.

This matter arises before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2008, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

In November 2010 the Board received a communication from the 
veteran indicating disagreement with a July 8, 2010, decision.  
The referenced decision is not contained in the record before the 
Board and this matter is referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's skin disorder was caused by his period of active 
military service, to include exposure to Agent Orange.
 
2.  The competent evidence or record does not show that the 
Veteran's service-connected diabetes mellitus was a causative or 
aggravating factor in his skin disorder.  


CONCLUSION OF LAW

A skin disorder was not caused by or aggravated by active 
military service, was not proximately due to or aggravated by the 
Veteran's service-connected diabetes mellitus, and may not be 
presumed to be caused by exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous Board Remand

Most recently, in June 2009, the Board remanded the case to the 
RO via the Appeals Management Center (AMC) for further 
development and readjudication of the Veteran's claim.  
Specifically, the Board ordered the AMC to schedule the Veteran 
for a VA dermatological examination in order to determine whether 
the Veteran has a chronic skin disorder and, if so, whether the 
Veteran's service-connected diabetes mellitus has caused or 
worsened such skin disorder.  A remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
When remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  VA afforded the Veteran with an adequate dermatological 
examination in April 2010.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the June 2009 
remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In various correspondence dated from August 2004 to April 2008, 
the RO and AMC advised the Veteran of what the evidence must show 
to establish entitlement to service connection for his claimed 
disorder and described the types of evidence that the Veteran 
should submit in support of his claim.  The RO and AMC also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The VCAA notice letters also addressed the elements of 
degree of disability and effective date.    

The Board further notes that the Veteran was provided with a copy 
of the many adjudicative documents issued in this case, including 
the November 2001 rating decision, August 2002 statement of the 
case, four Board remands, and six supplemental statements of the 
case.  These adjudicative documents cumulatively included a 
discussion of the facts of the claim, notification of the basis 
of the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO/AMC afforded the 
Veteran with compensation and pension examinations in October 
2001, April 2005, and April 2010, as well as an Agent Orange 
examination in June 2001.  VA also associated the Veteran's 
service treatment records (STRs) and post service treatment 
records with the claims file to the extent possible.  The Board 
also notes that the Veteran's hearing transcript is associated 
with the claims file as well.

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case for the Veteran's skin disability were more than 
adequate, as they were predicated on a full reading of the 
available medical records in the Veteran's claims file.  The 
examinations included the Veteran's subjective complaints about 
his disability and the objective findings needed to rate the 
disability. 

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. § 
3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, the comments to the regulation made clear that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for the 
non- service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is the version that favors the claimant. 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
   
Analysis

The Veteran essentially claims that his skin disorder was either 
caused by his period of active military service, to include 
exposure to Agent Orange, or caused or aggravated by his service-
connected diabetes mellitus.  Initially, the Board notes that 
even though the Veteran's exposure to Agent Orange is conceded, 
his currently diagnosed seborrheic keratosis is not entitled to 
presumptive service connection under 38 C.F.R. § 3.309(e).  
Nevertheless, although the Veteran is not entitled to presumptive 
service connection, he is not precluded from an evaluation as to 
whether he is otherwise entitled to service connection on a 
direct basis under 38 C.F.R. § 3.303.  The United States Court of 
Appeals for the Federal Circuit has held that when a claimed 
disorder is not included as a presumptive disorder, the claimant 
may nevertheless establish direct service connection by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 
1994).

However, the competent evidence of record does not show that the 
Veteran's skin disorder is otherwise related to his period of 
active military service or was caused or aggravated by his 
service-connected diabetes mellitus.  The Veteran's service 
treatment records are absent of any complaints, findings, or 
treatment for a skin disability and, in fact, show that his skin 
was clinically evaluated as normal several months before his 
discharge at an August 1971 periodic physical examination.  At 
this examination, the Veteran specifically wrote that there had 
been no physical change in his health since his last physical.  
Indeed, the record does not reflect any complaints of a skin 
problem until September 1999 when the Veteran had a suspected 
insect bite.  

The Veteran then filed his claim in July 2001for a rash on his 
scalp.  In the previous month, VA had afforded the Veteran an 
Agent Orange examination.  At the examination, the Veteran 
complained of various skin rashes for two or three years, 
including a constant erythematous lesion on his right forearm and 
intermittent "sores" on his scalp.  A skin examination revealed 
an approximately three inch by one inch area of erythematous skin 
on the medial aspect of the Veteran's right forearm but no skin 
lesions.  The examiner diagnosed the Veteran with unspecified 
skin lesions and recommended the Veteran follow up with his 
primary care provider.

Shortly after that examination, the Veteran underwent a 
compensation and pension examination in October 2001.  There, the 
Veteran claimed that he had an onset of "bumps" in the late 
1970s that would come and go on his body before scabbing over.  
They would stay for months at a time and had remained about the 
same through the years.  On examination, the examiner found a 
five millimeter veracious lesion in the left lateral frontal area 
of the Veteran's scalp and some scars on the left lower lumbar 
area of the Veteran's back.  Otherwise, the Veteran's face, neck, 
chest, abdomen, and genitalia were clear.  The examiner diagnosed 
the Veteran with a scalp wart.

Several years later, the RO afforded the Veteran another 
compensation and pension examination in April 2005.  The Veteran 
indicated that he had "itchy spots" on his head and face that 
had been present for about one year.  He reported that his skin 
disorder seemed to be intermittent in nature, but there was one 
lesion that affected the left side of his head and had been 
fairly constant.  Upon physical examination, the Veteran had a 
one centimeter by 1.2 centimeters elevated, irregular, 
hyperpigmented lesion with a "stuck on" appearance on his left 
temple.  A similar lesion measuring 0.7 centimeters was found on 
his right lower leg.  The examiner diagnosed the Veteran with 
seborrheic keratosis of the head and right lower leg but found 
that it was not due to the Veteran's Agent Orange exposure or 
service-connected activity.  

Next, the Board notes that a compensation and pension examiner 
conducting a diabetes examination in August 2005 found that the 
Veteran had no skin symptoms.  VA then afforded the Veteran 
another compensation and pension examination in April 2010.  The 
Veteran told this examiner that he had a rash on his scalp that 
comes and goes.  He claimed that it would appear about every 
three months, lasting about a month and then going away for about 
two months before coming back.  The Veteran reported that he had 
the onset of itching on his scalp with his hair falling out when 
he was in Alaska in 1971, which he claims has then resulted in 
intermittent irritation since that time.  After examining the 
Veteran, the examiner diagnosed him with seborrheic keratosis of 
the scalp.  However, he found that the Veteran's diabetes 
mellitus has less likely than not influenced his seborrheic 
keratosis because the Veteran had some skin problems before he 
was diagnosed with diabetes.  Additionally, the examiner stated 
that the Veteran's present state was typical of the disorder and 
found no evidence in the medical literature that seborrheic 
keratosis is influenced by type 2 diabetes.  

Besides these examinations, the Board notes that the Veteran 
complained of a small papillomatous growth on his scalp in 
September 2004.  His private physician also wrote in September 
2006 that the Veteran's diabetes had aggravated a skin condition.  
However, as the Board stated in its April 2008 remand, this 
opinion was insufficient to grant service connection because it 
did not specify what "skin condition" was aggravated by the 
Veteran's diabetes.  Therefore, the most probative opinions of 
record are the April 2005 and April 2010 compensation and pension 
examiners' opinions, which followed complete physical 
examinations and considered both the Veteran's medical history 
and his subjective complaints regarding his disability.  

Therefore, based on the foregoing, the Board finds that the 
probative evidence of record does not establish a causal link 
between the Veteran's current skin disorder and his active 
military service, to include exposure to herbicide agents.  The 
preponderance of the evidence also weighs against a finding that 
the Veteran's service-connected diabetes mellitus caused of 
aggravated his skin disorder.  Consequently, the preponderance of 
the evidence weighs against the Veteran's claim, and the Board 
finds that service connection for a skin disorder is not 
warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


